42 F.3d 1406
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Alvin M. JASPER and Bessie Lee Jasper, Plaintiffs-Appellants,v.CITY of Lawton, Oklahoma, a municipal corporation, Defendant-Appellee.
No. 94-6220.
United States Court of Appeals, Tenth Circuit.
Nov. 30, 1994.

Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
The Jaspers appeal from an order granting summary judgment against them and from the district court's refusal to grant them leave to amend their complaint to add a new party.  We review the grant of summary judgment de novo, applying the same legal standard used by the district court under Fed.R.Civ.P. 56(c).   Applied Genetics Int'l, Inc. v. First Affiliated Sec., Inc., 912 F.2d 1238, 1241 (10th Cir.1990).  Even reviewing the record in the light most favorable to the Jaspers, we are unable to discern any genuine issues of material fact.  Furthermore, the grant or denial of leave to amend a complaint is within the sound discretion of the district court.  The district court provided ample justification for its denial;  thus, we cannot say that it abused its discretion.


3
The judgment of the district court is affirmed for substantially the reasons set forth in its Order.


4
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470